EXECUTION
FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July 31,
2012, by and between ALON REFINING KROTZ SPRINGS, INC., a Delaware corporation
(“Borrower”), and GOLDMAN SACHS BANK USA, as Issuing Bank (“Issuing Bank”).
W I T N E S S E T H:
WHEREAS, the Borrower and the Issuing Bank have entered into a Credit Agreement
dated as of May 28, 2010 (as amended, modified or supplemented from time to
time, the “Credit Agreement”); and
WHEREAS, the parties desire to amend the Credit Agreement and the Letter of
Credit to extend the term of the Letter of Credit.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to amend the Credit Agreement as follows:
Section 1.    Definitions and Interpretation. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in Section
1.1 of the Credit Agreement.
Section 2.    Amendment to Section 2.1(a). Section 2.1(a) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
2.1    Issuance of the Letter of Credit.


(a)    Letter of Credit. Subject to the terms and conditions hereof, Issuing
Bank agrees to issue the Letter of Credit for the account of Borrower in the
face amount of $200,000,000. The Letter of Credit shall be issued for the
benefit of J. Aron & Company and shall expire on July 31, 2013.
Section 3.    Amendment of the Letter of Credit. The Borrower hereby requests
that the Issuing Bank issue the amendment to the Letter of Credit in the form of
Exhibit A hereto (the “LC Amendment”) and subject to the satisfaction of the
conditions precedent set forth in Section 5 hereof, the Issuing Bank agrees to
issue the LC Amendment, and the Borrower and the Issuing Bank agree that all
references to the Letter of Credit in the Credit Agreement and Credit Documents
shall refer to the Letter of Credit as amended by the LC Amendment.
Section 4.    Extension of Fee Letter. The Borrower and the Issuing Bank agree
that the terms of the Letter of Credit Fee Letter dated May 28, 2010 shall
remain in full force and



1

--------------------------------------------------------------------------------


effect until the Letter of Credit has been terminated, has expired or has been
fully drawn, and the Borrower agrees to pay the fees provided for therein for
the period until such termination, expiration or drawing.
Section 5.    Conditions Precedent. The obligation of Issuing Bank to issue the
LC Amendment is subject to the satisfaction, or waiver by Issuing Bank, of the
following conditions:
5.1    Amendment. Issuing Bank shall have received a counterpart of this
Amendment originally executed and delivered by Borrower.
5.2    Organizational Documents; Incumbency. Issuing Bank shall have received
(i) a copy of the certificate or articles of incorporation or other
organizational documents, including all amendments thereto, of Borrower,
certified as of a recent date by the Secretary of State of the State of
Delaware, and a certificate as to the good standing of Borrower as of a recent
date from such Secretary of State; (ii) a certificate of an officer of Borrower
dated the date hereof and certifying (A) that attached thereto is a true and
complete copy of the by-laws or comparable document of Borrower as in effect on
the date hereof and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors or other
governing body of Borrower authorizing the execution, delivery and performance
of this Amendment and the issuance of the LC Amendment, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or other
organizational documents of Borrower have not been amended since the date of the
copy certified by the Secretary of State furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer executing
this Amendment or any other document delivered in connection herewith on behalf
of Borrower; (iii) a certificate of another officer as to the incumbency and
specimen signature of the officer executing the certificate pursuant to (ii)
above; and (iv) such other documents as Issuing Bank may reasonably request.
5.3    Transaction Costs. Issuing Bank shall have received all amounts due and
payable on or prior to the date of issuance of the LC Amendment, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket costs and
expenses required to be reimbursed or paid by Borrower hereunder or under any
other Credit Document.
5.4    Governmental Authorizations and Consents. Borrower shall have obtained
all Governmental Authorizations and all consents of other Persons, in each case
that are necessary or advisable in connection with the transactions contemplated
by this Amendment and each of the foregoing shall be in full force and effect
and in form and substance reasonably satisfactory to Issuing Bank.
5.5    Closing Date Certificate. Borrower shall have delivered to Issuing Bank
an originally executed Closing Date Certificate, together with all attachments
thereto.
5.6    No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of Issuing Bank,



2

--------------------------------------------------------------------------------


singly or in the aggregate, materially impairs the transactions contemplated by
this Amendment, or that could reasonably be expected to have a Material Adverse
Effect.
5.7    Collateral Certificate. Issuing Bank shall have received a Collateral
Certificate as of July 31, 2012.
Section 6.    Miscellaneous.
6.1    Execution and Effectiveness of this Amendment. This Amendment is executed
and shall be construed as an amendment to the Credit Agreement, and, as provided
in the Credit Agreement, this Amendment forms a part thereof. This Amendment
shall be effective as of the date hereof upon the execution and delivery of this
Amendment by the Borrower and the Issuing Bank.
6.2    Representations and Warranties. The Borrower hereby represents and
warrants to the Issuing Bank that (a) all consents, approvals and authorizations
necessary for such party’s execution, delivery and performance of this Amendment
have been obtained or made, (b) this Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms
and (c) no Default or Event of Default exists on the date hereof immediately
prior to and after giving effect to the amendments and consents contemplated
hereby.
6.3    Waiver. This Amendment is made in amendment and modification of, but not
extinguishment of, the obligations set forth in the Credit Agreement and the
other Credit Documents and, except as specifically modified pursuant to the
terms of this Amendment, the terms and conditions of the Credit Agreement and
the other Credit Documents remain in full force and effect. Nothing herein shall
limit in any way the rights and remedies of the Issuing Bank under the Credit
Agreement and the other Credit Documents. The execution, delivery and
performance by the Issuing Bank and the other parties hereto of this Amendment
shall not constitute a waiver, forbearance or other indulgence with respect to
any Default or Event of Default now existing or hereafter arising.
6.4    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
6.5    Severability. Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provisions in any other jurisdiction.
6.6    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.



3

--------------------------------------------------------------------------------


6.7    Headings. Headings herein are for convenience only and shall not be
relied upon in interpreting or enforcing this Amendment.


[The remainder of this page is intentionally left blank.]



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
ALON REFINING KROTZ SPRINGS, INC., as Borrower
By:
    /s/ Shai Even    
Name:     Shai Even
Title:    Senior Vice President and CFO



GOLDMAN SACHS BANK USA, as Issuing Bank
By:
    /s/ Andrew J. Kaiser    
Name:     Andrew J. Kaiser
Title:    Chief Operating Officer




5